

116 HRES 988 IH: Condemning all acts of police brutality, racial profiling, and the use of excessive and militarized force throughout the country.
U.S. House of Representatives
2020-06-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 988IN THE HOUSE OF REPRESENTATIVESJune 1, 2020Ms. Pressley (for herself, Ms. Bonamici, Mr. Castro of Texas, Ms. Judy Chu of California, Ms. Clarke of New York, Mr. Clyburn, Mr. Connolly, Mr. Cox of California, Ms. Escobar, Mr. Espaillat, Ms. Fudge, Mr. García of Illinois, Mr. Grijalva, Mr. Hastings, Mrs. Hayes, Mr. Horsford, Ms. Jayapal, Mr. Jeffries, Ms. Johnson of Texas, Ms. Kelly of Illinois, Mr. Kennedy, Mr. Khanna, Ms. McCollum, Mr. McGovern, Ms. Norton, Ms. Ocasio-Cortez, Mr. Pocan, Mr. Raskin, Mr. Richmond, Ms. Schakowsky, Ms. Tlaib, Mrs. Trahan, Ms. Velázquez, Mrs. Watson Coleman, Mr. Michael F. Doyle of Pennsylvania, Mr. Huffman, Mr. Nadler, Mr. Johnson of Georgia, Ms. Eshoo, Ms. Wasserman Schultz, Ms. Omar, Ms. Lee of California, Ms. Bass, Ms. Adams, Ms. Pingree, Mr. Butterfield, Ms. Underwood, Mr. Meeks, Ms. Meng, Mrs. Carolyn B. Maloney of New York, and Mr. Welch) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONCondemning all acts of police brutality, racial profiling, and the use of excessive and militarized force throughout the country.Whereas police brutality and the use of excessive and militarized force are among the most serious ongoing human rights and civil liberties violations in the United States and have led to community destabilization, a decrease in public safety, and the exacerbation of structural inequities; Whereas the system of policing in America, and its systemic targeting of and use of deadly and brutal force against people of color, particularly Black people, stems from the long legacy of slavery, lynching, Jim Crow laws, and the War on Drugs in the United States and has been perpetuated by violent and harmful law enforcement practices; Whereas contemporary police practices that employ policing for low level offenses or so called broken windows policing, as well as expanded and excessively militarized policing, has led to mass criminalization, heightened violence, and mass incarceration that disproportionately impacts Black and Brown people;Whereas data shows there is a direct correlation between the increased militarization of a police department and corresponding levels of police brutality; Whereas police use of force is among the leading causes of death for young men of color;Whereas Black people, including Black women and girls, Native Americans, and Latinos are killed by police at disproportionately higher rates than their White peers;Whereas people with disabilities and other historically marginalized communities, including LGBTQ+ individuals, immigrants, and those experiencing homelessness are significantly more likely to be criminalized and targets of police violence;Whereas police brutality and the use of excessive force have robbed countless communities of precious lives, have inflicted intergenerational harm and trauma to families, and are intensifying our Nation’s mental health crisis;Whereas police in the United States, through acts of brutality and the use of excessive force, kill far more people than police in other comparable nations and have been historically shielded from accountability;Whereas the killings of hundreds each year, and the demonstrations that followed have brought sustained national attention to the racially biased police violence against people;Whereas the House of Representatives finds that the conduct of police officers who engage in racial profiling and excessive force, which can include shootings, brutal beatings, fatal chokings, and any other excessive treatment is a violation of the Constitution of the United States; Whereas the House of Representatives finds that the rule of law in the United States is undermined when police officers engage in conduct inconsistent with the Constitution of the United States; andWhereas the House of Representatives has a moral and constitutional obligation to protect the civil rights and liberties of all people from police abuses: Now, therefore, be itThat the House of Representatives—(1)condemns all acts of brutality, racial profiling, and the use of excessive force by law enforcement officers and calls for the end of militarized policing practices;(2)supports strengthening efforts to eliminate instances of excessive use of force, and conduct stringent oversight and independent investigations into instances of police brutality, racial profiling, and excessive use of force, and hold individual law enforcement officers and police departments accountable, including—(A)calling on the Department of Justice to—(i)reinstate its role in investigating individual instances of police brutality, violence, and racial profiling, and police departments that violate civil rights; and(ii)take on a role in filing briefs urging courts to reconsider decisions that permit unreasonable and excessive police practices and establish meaningful oversight of consent decrees; and(B)establishing independent all-civilian review boards, with the authority to effectively investigate incidents of police misconduct, to ensure meaningful community level oversight, transparency, accountability, and discipline of police officers; and(3)calls for the adoption of sound and unbiased law enforcement policies at all levels of government that reduce the disparate impact of police brutality and use of force on Black and Brown people and other historically marginalized communities.